Citation Nr: 1602907	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  06-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for asthmatic bronchitis, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability for compensation purposes (TDIU).

3.  Whether termination of Department of Veterans Affairs (VA) compensation benefits effective December [redacted], 2001 due to "fugitive felon" status was proper.

4.  Whether reduction of the Veteran's VA compensation benefits from October [redacted], 2006 to December [redacted], 2006 due to incarceration was proper.

5.  Entitlement to waiver of recovery of VA compensation benefits in the amount of $13,579.93, to include validity of the debt.



REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the VA Regional Office (RO) and of the VA Committee on Waivers and Compromises (COWC).

A September 2004 VA Debt Management Center (DMC) letter notified the Veteran that an overpayment was created as a result of termination of his compensation benefits due to "fugitive felon" status and his right to request a waiver of overpayment.  A March 2007 VA DMC decisional letter determined that the Veteran had failed to timely file an application for waiver of recovery of VA compensation benefits in the original amount of $13,781.00.  In January 2011, the Board found that while a September 2004 VA Decision on Waiver of Indebtedness (VA Form 4-1837) pertaining to this matter was missing from the record, an October 2004 VA Form 119 (Report of Contact) constituted a timely notice of disagreement as to the denial of the waiver of recovery of VA compensation benefits in the original amount of $13,781.00.  As such, the Board remanded this issue to obtain the missing September 2004 VA Form 4-1837 and to issue a Statement of the Case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).  However, the RO informed the Veteran, in a May 2015 letter, that the September 2004 notice letter from the DMC referenced in the Board remand was a notice letter informing the Veteran that the overpayment had been created, not in reference to any filed waiver.  To that effect, email correspondence dated January 2014 from the COWC confirmed that a VA Decision on Waiver of Indebtedness pertaining to this matter was never issued in September 2004.  Nevertheless, the DMC construed the October 2004 Report of Contact as an implied request for a waiver of overpayment.

Accordingly, the COWC issued a VA Decision on Waiver of Indebtedness in August 2015.  The August 2015 decision adjusted the amount of overpayment from $13,781.00 to $13,579.93 and partially granted the waiver request in the amount of $6,789.96.  Thereafter, the RO issued an SOC in August 2015 and the Veteran filed a substantive appeal in September 2015.  Under these circumstances, the Board finds that there has been substantial compliance with its January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

A November 2004 RO decisional letter terminated the Veteran's compensation benefits effective December [redacted], 2001, due to "fugitive felon" status.

A January 2007 RO decisional letter reduced the Veteran's compensation benefits from October [redacted], 2006 to December [redacted], 2006, due to incarceration.

An October 2007 RO decision denied the Veteran's claim of entitlement to an increased rating for asthmatic bronchitis.  In its January 2011 remand, the Board observed that the October 2007 rating decision also denied the Veteran's TDIU claim but the Veteran did not express disagreement with the October 2007 RO's decision as to the TDIU issue; the Board therefore determined that the issue of entitlement to a TDIU was not before the Board.  However, the Veteran has since submitted numerous written statements claiming that he can no longer work because of his respiratory condition.  In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim and that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, the issue of entitlement to a TDIU is properly before the Board, as listed in the title page of this decision.

The Board remanded the case in January 2011 to afford the Veteran a Board hearing.  However, the Veteran contacted the RO in August 2015 and withdrew his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether termination of VA compensation benefits during the period prior to December [redacted], 2004 due to "fugitive felon" status was proper; whether reduction of VA compensation benefits from October [redacted], 2006 to December [redacted], 2006 due to incarceration was proper; and entitlement to waiver of recovery of VA compensation benefits in the amount of $13,579.93, to include validity of the debt, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's asthmatic bronchitis has required outpatient oxygen therapy.

2.  The issue of entitlement to a TDIU is moot in light of the 100 percent schedular rating assigned for the service-connected asthmatic bronchitis, and the absence of any other compensably rated service-connected disability.

3.  The Veteran was incarcerated in a state prison and was not a fugitive felon during the period from December [redacted], 2004 to August [redacted], 2006.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for asthmatic bronchitis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 (2015).

2.  The TDIU appeal is dismissed as moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Termination of VA compensation benefits during the period from December [redacted], 2004 to August [redacted], 2006 due to "fugitive felon" status was improper.  38 U.S.C.A. §§ 5302, 5313B (West 2002); 38 C.F.R. §§ 1.962, 3.666 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This decision grants the maximum rating for the Veteran's asthmatic bronchitis and finds that termination of VA compensation benefits during the period from December [redacted], 2004 to August [redacted], 2006 was improper.  As such there is a full grant of the benefit sought with respect to the issues decided herein, and no further notice or assistance is required to aid the Veteran in substantiating the claims.


Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Asthmatic Bronchitis

The Veteran's asthmatic bronchitis has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6600, as chronic bronchitis.  

Under Diagnostic Code 6600, a 30 percent rating is warranted when the Forced Expiratory Volume in one second (FEV-1) is 56- to 70-percent predicted, or the Forced Expiratory Volume in one second to Forced Vital Capacity (FEV- 1/FVC) is 56- to 70-percent, or the Diffusion Capacity of the Lung for Carbon Monoxide by the single breath method (DLCO (sb)) is 56- to 65- percent predicted.  A 60 percent rating is assigned when the FEV-1 is 40- to 55- percent predicted, or FEV-1/FVC is 40- to 55-percent, or the DLCO (sb) is 40- to 55-percent predicted, or there is a maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (sb) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Pulmonary function tests (PFTs) are required to evaluate a disability under Diagnostic Code 6600, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post- bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre- bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96.

In a July 2009 statement, the Veteran reported that his chronic bronchitis affected employment by barring him to work around dust, heat, cold, chemicals, mold, stairs, physical labor, standing more than 20 minutes, no bending, no moving fast, no walking more than 10 feet without 2 minutes rest, no running, no swimming, no lying flat without use of a minimum of 2 pillows, also prone to cold and flu.

Lay statements from the Veteran's friends and family report that the Veteran experiences difficulty breathing with any activities of daily living, such as walking 25 feet, climbing stairs, carrying groceries, or even eating food.

A September 2013 VA treatment record reflects that the Veteran was hospitalized for chronic obstructive pulmonary disease (COPD) exacerbation, asthma and hypercapneic respiratory failure.  It was noted on arrival, his oxygen saturations and breathing mechanics were poor; he responded well to nebulizer medications, steroids, and overnight oxygen support.  He qualified for home oxygen based on nocturnal oximetry studies.  He was discharged home with arrangements for home oxygen.  Spirometry tests revealed post-bronchodilator FEV-1 value of 17 percent predicted and post-bronchodilator FEV1/FVC of 36 percent predicted.

A May 2014 VA outpatient record shows on spirometry, the Veteran's FEV-1 value was 10 percent and FEV1/FVC was 51 percent predicted.  Post-bronchodilator results were FEV-1 18 percent and FEV1/FVC 49 percent.  The diagnosis was dyspnea after any exertion.

In June 2014, the Veteran reported that he had been hospitalized 8 times and put on continuous oxygen 3 liters and scheduled to have a lung reduction surgery.

A June 2014 VA Respiratory Conditions Disability Benefits Questionnaire (DBQ) noted diagnoses of asthma and COPD.  The examiner, E. Nwuhme, M.D., indicated that the Veteran's claims file was reviewed.  The report notes that the Veteran's respiratory condition required use of chronic low dose corticosteroids, daily use of systemic high dose corticosteroids or immuno-suppressive medications, inhalational anti-inflammatory medication, daily use of oral bronchodilators, antibiotics, and outpatient oxygen therapy.  On PFT conducted in April 2014, post-bronchodilator results were FEV-1/FVC of 40 percent, and DLCO of 12 percent predicted.  The examiner stated FEV-1/FVC most accurately reflected the Veteran's level of disability.  The examiner opined that the Veteran was chronically short of breath and could not be expected to work.

A June 2015 VA Respiratory Conditions examination report noted diagnoses of asthma, emphysema, COPD and bullous emphysema due to history of chronic, longstanding crack cocaine smoking.  The examiner noted that the Veteran's respiratory condition required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids 4 or more times in the past 12 months; daily use of inhalational bronchodilator therapy, inhalational anti-inflammatory medication, and other inhaled medications; daily dose of antibiotic for preventative for lung/bronchial infections; and continuous oxygen therapy.  On PFT, post-bronchodilator results were FEV-1 of 15 percent predicted and FEV-1/FVC of 44 percent.  The examiner noted that COPD/emphysema was the reason for the Veteran's current end-stage pulmonary disease and his current symptomatology.  The examiner further noted that with asthma, the PCO2 is typically low but the Veteran's more recent ABG's showed hypercapnia and elevated PCO2; therefore, the more recent issues with his lungs were due to the nonservice-related bullous COPD.  As the Veteran's respiratory condition's effect on his ability to work, the examiner found that the Veteran's COPD/emphysema limits his occupation seriously and would be difficult to be gainfully employed as a result.

However, in July 2015, the Veteran submitted medical treatise evidence suggesting that asthma may be a risk factor for subsequent development of COPD.

In July 2015, the Veteran submitted a Respiratory Conditions Disability Questionnaire from his treating VA physician, Dr. E. Nwumeh.  Dr. Nwumeh noted respiratory diagnoses of COPD, chronic bronchitis and asthma.  It was noted that the Veteran's respiratory condition required the use of outpatient oxygen therapy, continuously and that post-bronchodilator PFT results revealed FEV-1/FVC of 50 percent.

The Board notes that during the rating period on appeal, the Veteran had been incarcerated from August 2008 to December 2012 and the evidence of record does not include many treatment records describing his respiratory condition during this time period.  However, numerous lay statements during this period indicate that the Veteran experienced extreme difficulty breathing with any and all activities, which the Board interprets as a sign of oxygen starvation.  Since September 2013, VA outpatient treatment records and VA DBQ reports reflect that the Veteran's respiratory condition requires oxygen therapy.  Under Diagnostic Code 6600, chronic bronchitis requiring outpatient oxygen therapy warrants a 100 percent disability rating.  To that effect, "outpatient oxygen therapy" is the equivalent of the requirement for home use of oxygen.  See 61 Fed. Reg. 46,723 (1996).

The Board realizes that it is not clear whether all of the Veteran's pulmonary dysfunction should be attributed to his service-connected asthmatic bronchitis.  Concerning this, the examiner noted that COPD/emphysema was the reason for the Veteran's current end-stage pulmonary disease and his current symptomatology.  The examiner added that the Veteran's nonservice-connected COPD is less likely than not proximately due to or the result of the Veteran's service-connected asthmatic bronchitis.  In reaching this conclusion, the examiner stated that the Veteran had a mild case of asthma in service and his history of heavy smoking of cigarettes and crack cocaine caused his current COPD with bullous emphysema; asthma does not cause emphysema.

However, the Veteran's treating VA physician opined that that although the Veteran's COPD was predominantly responsible for the limitation in pulmonary function, there was overlap of symptoms and that asthma, chronic bronchitis and COPD were all part of the same spectrum of the Veteran's respiratory disease.  He also opined that there is 50 percent probability that his condition was related to his service-connected asthmatic bronchitis.

In evaluating the Veteran's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Thus, resolving any remaining doubt in favor of the veteran, the Board finds that the criteria for a 100 percent disability rating are more nearly approximated under Diagnostic Code 6600 because the Veteran requires outpatient oxygen therapy for his service-connected asthmatic bronchitis.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

As the Board has granted the Veteran a 100 percent schedular rating for asthmatic bronchitis, it is not necessary to consider whether he is entitled to an extra-schedular rating under 38 C.F.R. § 3.321.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial rating greater than assigned herein for the Veteran's service-connected disabilities, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU 

In this case, the Board is granting a 100 percent disability rating for asthmatic bronchitis for the entire period on appeal.  The only other disability for which service connection has been established is a laceration scar of the right hand, rated noncompensable.  Hence, there exists no possibility of an award of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  Therefore, the claim of entitlement to a TDIU is moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Termination of Benefits

The Veteran has been awarded compensation benefits for service-connected asthmatic bronchitis during the period on appeal.  

Court documentation of record shows that the Veteran was charged with aggravated battery - intentional physical contact in May 2000 and a subpoena was issued to be served on the Veteran for a preliminary hearing.  The subpoena was returned and Veteran did not appear for the court proceeding.  On June [redacted], 2000, the Sheriff of [redacted] County, Kansas issued a warrant as to the Veteran.  The warrant was recalled on May [redacted], 2003.

Additionally, the Superior Court of the State of Washington for [redacted] County record shows that a bench warrant was issued on September [redacted], 2000 upon the request of the Department of Corrections for absconding from supervision.  On August [redacted]5, 2006, the court issued an order to quash the bench warrant and terminated Department of Corrections supervision because upon completion of his jail term the Veteran was extradited to Tennessee and had been in custody out of state ever since.

The RO received notice from VA's Office of Inspector General, Fugitive Felon Program, which included an Investigative Summary Form showing an outstanding felony warrant for the Veteran.  

In March 2004, VA informed the Veteran that it received notice from the [redacted] County Sheriff's Office that the Veteran had been identified as a fugitive felon because he was the subject of an outstanding warrant as of June [redacted], 2000.  VA proposed to stop compensation benefits effective December [redacted], 2001 as the Veteran was a fugitive felon.  In a September 2004 letter, the Veteran was informed that his benefits had been stopped effective December [redacted], 2001.  VA reinstated the Veteran's compensation benefits effective August [redacted], 2006, the date the Veteran's warrant was cleared.

Through a series of communications, the Veteran appealed the determination to terminate benefits effective December [redacted], 2001.  He contends that he was not a fugitive felon and that they had incorrectly identified the person for the warrant in Kansas and therefore cancelled the warrant.  In February 2006, he wrote that he had never been a fugitive of justice and he was currently in prison.  A January 2005 certificate of inmate status shows that the Veteran had been serving time in prison since December [redacted], 2004 and his term was to expire on March [redacted], 2007.  

Effective December [redacted], 2001, 38 U.S.C.A. § 5313B was enacted by Congress which provides that a veteran may not be paid compensation benefits for any period during which such veteran is a fugitive felon.  

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B(b); 38 C.F.R. § 3.666(e)(2) (2015).  The term "felony" includes a high misdemeanor under the laws of a state that characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3) (2015).

The Veteran argues that he was not a fugitive of justice.  He contends that there should have never been a warrant issued for his arrest from the state of Washington in September 2000 because he was extradited to Iowa Department of Corrections and he was in custody of Iowa.  He further contends that the warrant was issued by mistake due to lack of interstate communication.  

The Superior Court of the State of Washington for [redacted] County record shows that a bench warrant was issued on September [redacted], 2000 upon the request of the Department of Corrections for absconding from supervision.  On August [redacted], 2006, the court issued an order to quash the bench warrant and terminated Department of Corrections Supervision because upon completion of his jail term the Veteran was extradited to Tennessee and had been in custody out of state ever since.  It was noted that the Veteran was in [redacted] County jail from September [redacted], 1999 to December [redacted], 1999.

A January 2007 letter from the Department of Corrections of the State of Iowa confirms that the Veteran entered the facility on December [redacted], 2004 to start his sentence and was discharged by expiration of sentence from the Anamosa State Penitentiary on December [redacted], 2006.

The Board has reviewed the evidence of record and has determined that the Veteran was incarcerated in the Anamosa State Penitentiary from the period of December [redacted], 2004 to December [redacted], 2006 and it has not been shown that he fled to avoid prosecution or custody for an offense which is a felony under the laws of the state of Iowa.  Consequently, the Board finds that the Veteran was not a fugitive felon as defined by VA regulation from the period of December [redacted], 2004 to August [redacted], 2006.

Therefore, the Veteran's VA compensation was not properly terminated on the basis of his status as a fugitive felon from December [redacted], 2004 to August [redacted], 2006, and VA compensation benefits during this time period should be restored other than the amount of debt that already has been waived.


ORDER

A 100 percent rating for the service-connected asthmatic bronchitis is granted, subject to the regulations governing the payment of VA monetary benefits.

The appeal as to the issue of entitlement to a TDIU is dismissed.

Termination of VA compensation benefits due to "fugitive felon" status, during the period from December [redacted], 2004 to August [redacted], 2006, was improper.



REMAND

Termination of Benefits Prior to December [redacted], 2004

Regarding the period from December [redacted], 2001 to December [redacted], 2004, facts have not been sufficiently developed to determine the question of whether the Veteran was a "fugitive felon".

The [redacted] County, Kansas warrant was issued on June [redacted], 2000 and recalled on May [redacted], 2003 and the [redacted] County, Washington warranted was issued on September [redacted], 2000 and quashed on August [redacted], 2006.  The Board notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Pertinent court documents are silent for any evidence that there was a defect in the warrants.  Therefore, the warrants are presumed to be valid during the duration of the period they were outstanding.

VA's Adjudication Procedure Manual provides additional guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2015).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt. X, Ch. 16.1c.  An arrest warrant is simply an order from a magistrate or other official authorized to issue such warrants directing that a named individual be arrested and brought before the issuing official.  Id.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up until the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the date it is recalled, dismissed, or quashed, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.2f.

However, the record is not entirely clear as to whether the Veteran was in fact a "fugitive felon" for purposes of termination of VA compensation benefits from December [redacted], 2001, through December [redacted], 2004.  The record reflects that the Veteran was extradited to Tennessee from Washington upon completion of his time in [redacted] County jail ending on December [redacted], 1999.  The Veteran has reported that thereafter, he was extradited from Tennessee to Kansas, then from Kansas to Illinois, and finally from Illinois to Iowa.  In the August 2015 VA Form 9, the Veteran indicated that he was in the process of obtaining evidence to show that he was not a fugitive felon during the time period in question.

Therefore, the RO must undertake action to develop facts to ascertain whether the Veteran violated a condition of his parole or probation in Washington and/or Kansas or whether he engaged in any actions that might be construed as fleeing, evading, or escaping in connection with the probation violation, during the period prior to December [redacted], 2004.

Reduction of Benefits 

The Veteran disputes the propriety of reduction of his compensation benefits from October [redacted], 2006 to December [redacted], 2006.  A January 2007 letter from the Department of Corrections of the State of Iowa states that the Veteran entered the facility on December [redacted], 2004 to start his sentence and was discharged by expiration of sentence from the Anamosa State Penitentiary on December [redacted], 2006.

However, there is no information in the claims file which indicates whether the Veteran had been incarcerated in the Anamosa State Penitentiary from December 2004 to December 2006 for a felony conviction.  The Board finds that development as to the nature of the Veteran's incarceration should be completed before a determination of the propriety of reduction of compensation benefits from October [redacted], 2006 to December [redacted], 2006.  Accordingly, a remand is necessary for further development because the claims file does not contain sufficient evidence to determine whether Veteran was incarcerated for a felony during the relevant time period, as required for application of 38 U.S.C. § 5313, governing reduction of payment of benefits for veterans incarcerated for a felony conviction.

Waiver

The Board finds that the issue of entitlement to waiver of recovery of VA compensation benefits in the amount of $13,579.93, to include validity of the debt, is inextricably intertwined with the issue on appeal of whether termination of VA compensation benefits during the period prior to December [redacted], 2004 due to "fugitive felon" status was proper.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, adjudication of the waiver issue must be deferred pending completion of the action requested below.

Additionally, the August 2015 Decision on Waiver of Indebtedness reflects that the COWC received a completed and signed VA Form 5655 (Financial Status Report) from the Veteran on July 15, 2015.  However, after a thorough review of the record, the claims file does not include the July 2015 VA Form 5655.  Thus, a remand is necessary to ensure that the complete record is made available to the Board prior to adjudication of the claim on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all documents and evidence related to the Veteran's claim are in the Veteran's VBMS electronic file.  In particular, the Board notes that a VA Form 5655 (Financial Status Report) submitted by the Veteran on July 15, 2015 is referenced in the August 2015 VA DMC Decision but is not contained in the claims file.

2.  Send the Veteran a letter requesting him to provide any pertinent information or evidence in his possession pertaining to the matter of whether he was a "fugitive felon" during the time period December [redacted], 2001 to December [redacted], 2004, or the identifying information and any necessary authorization to enable the VA to obtain such evidence on his behalf.

3.  Contact the state police in [redacted] County, Washington and [redacted] County, Kansas, the appropriate Washington/Kansas state court that had jurisdiction over the Veteran's case, and/or any other appropriate source, and obtain any available documents pertaining to the issuance of the June [redacted], 2000 and September [redacted], 2000 warrants regarding the Veteran.  The appropriate agency should indicate the exact nature of the infraction for which the warrant was issued (to include if it was issued for violating a condition of probation or parole imposed for commission of a felony under the Federal or State law); and the reason the June [redacted], 2000 warrant was recalled in May 2003 and the September [redacted], 2000 warrant was quashed in August 2006.

4.  Contact the Iowa Department of Corrections or other appropriate facility and request detailed information concerning the offense(s)/convictions which prompted the Veteran's incarceration between December [redacted], 2004 and December [redacted], 2006.  This facility should indicate the nature of the offense(s) which prompted the Veteran's incarceration and whether, under Iowa state law, the Veteran was incarcerated during this time period for a felony or a misdemeanor.  A copy of any request(s) sent to this facility, and any response, to include any information concerning the nature of the Veteran's offense(s), must be included in the claims file.

5.  In light of the decision above finding that termination of VA compensation benefits due to "fugitive felon" status, during the period from December [redacted], 2004 to August [redacted], 2006, was improper, provide an updated accounting of the amount of overpayment, including the monthly amounts the Veteran was paid and the monthly amounts due for the period of the debt, clearly indicating the monthly adjustments made during this period.

6.  Adjudicate the issue of the validity of the debt in the original amount of $13,579.93 based on all evidence of record.  

7.  Readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


